BILLINGS, Chief Judge.
Appellant Maupin has appealed from a denial of his Rule 27.26, V.A.M.R., motion to vacate judgment and sentence.
This appeal is a companion case to Gibson v. State, decided this date, and since the appellant has pending in this Court a direct appeal from the conviction he seeks to attack under Rule 27.26 he cannot invoke post-conviction remedies until his appeal is determined. Rule 27.26(b), (2).
For the reasons set forth in Gibson v. State, the state’s motion to dismiss this appeal is sustained and the appeal is dismissed.
All concur.